DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/20/2021 is acknowledged.
Claims 1-24 and 26-27 are pending.  Claim 25 is cancelled.
Claims 12-24 are withdrawn as being drawn to a nonelected invention.
An action on the merits for claims 1-11 and 26-27 is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-7 and 26 are drawn to detecting a presence, absence or progression of a disease comprising performing a methylation level and RNA expression level of the set of cancer associated marker regions, and detecting based upon the computer processing.  Claims 8 and 27 are drawn to predicting an outcome of an antiPD-1 PDL1 immunotherapy comprising performing a methylation level and RNA expression level, and detecting based upon the computer processing, Claims 9-11 are drawn to a method of detecting a genetic alteration of a epigenetic alteration comprising partitioning nucleic acids into ssRNA and dsDNA, barcoding, performing methylation conversion, and detecting genetic alteration and epigenetic alterations.  
Therefore the claims are drawn to any samples, any diseases or cancers, sampling any methylation levels or genetic alterations or RNA expression levels.  This is a very large genus and there is no written support to the structures encompassed and the functionality of detection of disease progression, genetic alterations, or response to immunotherapy.  Although the specification teaches specific embodiments, the claims are drawn to expression and expression levels in any sample type that has encompassed any RNA or methylation or genetic alterations.  As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.  
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification provides that PDL1 method and expression ore negatively correlated (p. 17), however, the specification does not provide that the expression or methylation or alterations of any RNA or DNA in any sample from any species would provide the functionality.  The specification has not provided any critical guidance that the expression or methylation level is functionally the same across samples and rather these samples can be compared to one another.   
The art does not provide the critical structural elements for the asserted functionality.   In particular Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals 
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of methylation and RNA expression levels, encompassed by the broadly claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 and 26 are indefinite over “expression levels of the set of cancer associated marker regions”.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claims be amended to “a set”.  Furthermore the claims are unclear as the steps are drawn to the set of “cancer associated”, however, the claims are drawn to detection of disease.  This indicates that the claims are broader than cancer, but rather are drawn to any disease.  It is not clear how to detect any disease using “cancer associated” markers.  
Claims 8 and 27 are unclear over the steps of claim 8.  Step b requires methylation assay and gene expression assay whereas step d requires determination of a presence of CpG methylation sites in PDL1 and a reduced RNA expression level of PDL1.  In particular the steps of presence of CpG methylation appears to require a methylation assay to detect Cpg, whereas “methylation assay” can encompass any assay including determining levels.  Therefore it is not clear how the methylation assay is limited.  Further the term “reduced RNA expression” is unclear.  The term "reduced RNA expression" in claim 8 is a relative term which renders the claim indefinite.  The term " reduced RNA expression " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular without a comparison step it is not clear which expressions would be considered reduced.
Claims 9-11 are indefinite over step f of claim 9.  The claim requires detection of “the genetic alteration” and “the epigenetic alteration”, however, the claims only require an anlayzing and performing methylation conversion.  Therefore it is not clear how one takes the “analyzing” and provides the detection of “the genetic alteration” and “the epigenetic alteration”.  In particular it is not clear what the alterations are and how one analyzes a single one based upon dectection of an entire dsDNA.  Furhtermore,it is not clear how analyzing the mixture provides for the epigenetic analysis.  Therefore the metes and bounds are unclear as there appears to be missing steps between a-e and f.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlating methylation, expression amounts and disease. This judicial exception is not integrated into a practical application because the claims require steps of analyzing methylated DNA and RNA expression levels which are considered routine steps for expression analysis and does not provide a step to integrate the judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of assaying and computer processing do  not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   

Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of disease/cancer and DNA methylation level/RNA expression level is considered a natural correlation.  The step of providing a sample, determining methylation/RNA expression of the of the sample are considered a routine and conventional step.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of performing assays  which is considered routine analysis of DNA and RNA.   Eggan et al (US Patent Application Publication 2013/0296183 Nov 7, 2013)  teaches obtaining a biofluid and assay an gene expression and DNA methylation levels (para 14 and 16 and 19).  Eggan et al. teaches using markers associated with cancer cells (para 24 26).  Eggan et al teaches using computer processing to determine progression of cancer (para 267 and 253).  Baylin et al. (US Patent Application Publication 2016/0193239 effective filing date 9/5/13). teaches obtaining a biofluid, assaying a methylation assay and a gene expression assay to determine levels of PDL1 for predicting response to anti pd1 or antipd L1 antibody (abstract, para 98-103).  Baylin et al. teaches that the methylation and expression level is determining by computer processing (para 157-158). Abate et al (US Patent Application Publication 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-7 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggan et al (US Patent Application Publication 2013/0296183 Nov 7, 2013).
With regard to claim 1, Eggan et al. teaches obtaining a biofluid and assay a gene expression and DNA methylation levels (para 14 and 16 and 19).  Eggan et al. teaches using markers associated with cancer cells (para 24 26).  Eggan et al teaches using computer processing to determine progression of cancer (para 267 and 253).  
 	With regard to claims 2 and 26, Eggan et al. teaches that samples can be isolated from urine, plasma  and blood (para 302 and 354).  

	With regard to claim 3, Eggan et al. teaches that one can extract RNA molecules and reverse transcribe (para 291 and 305).  

 	With regard to claim 5, Eggan et al. teaches performing an assay to detect cancer using MSP (para 282 and 24-26).  
 	With regard to claims 6-7, Eggan et al teaches that cDNA (ssDNA) is measured using PCR (64 and 290).  

Claim(s) 8 and 27  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baylin et al. (US Patent Application Publication 2016/0193239 effective filing date 9/5/13).
With regard to claim 8, Baylin et al. teaches obtaining a biofluid, assaying a methylation assay and a gene expression assay to determine levels of PDL1 for predicting response to atnit pd1 antibody or antipd L1 antibody (abstract, para 98-103).  Baylin et al. teaches that the methylation and expression level is determining by computer processing (para 157-158).  It is noted that the wherein clause does not require particular results in the positive active steps and as such it is considered one embodiment of the intended result of the positive active steps.  As Baylin et al. teaches the positive active steps, Baylin teaches the breadth of the claims for predicting the outcome of immunotherapy.  
 	With regard to claim 27, Baylin et al. teaches that levels of plasma can be measured (para 126).  

 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggan et al (US Patent Application Publication 2013/0296183 Nov 7, 2013) in view of Abate et al (US Patent Application Publication 2017/0009274 effective filing date 2/4/2015).  
With regard to claim 9, Eggan et al. teaches obtaining a biofluid and assay a gene expression and DNA methylation levels (para 14 and 16 and 19).  Eggan et al. teaches using markers associated with cancer cells (para 24 26).  Eggan et al teaches using computer processing to determine progression of cancer (para 267 and 253).  Eggan et al. teaches that samples can be isolated from urine, plasma  and blood (para 302 and 354).   Eggan et al. teaches that one can extract RNA molecules and reverse transcribe (para 291 and 305). Eggan et al. teaches performing assays that include bisulfate conversion and performing RNA gene expression assays (para 51-53).  Eggan et al. teaches performing an assay to detect cancer using MSP (para 282 and 24-26).  Eggan et al teaches that cDNA (ssDNA) is measured using PCR (64 and 290).  Eggan et al. teaches that mutations (alterations) can be detected (para 284).
With regard to claims 10-11, Eggan et al. teaches using a high-throughput qPCR method ( para 64) which would be considered both a closed and automatic assay.   
However Eggan et al does not teach a method of barcoding.  
With regard to claim 9, Abate et al. teaches a method of analyzing targets using high throughput sequencing including genomic, transcriptomeic and proteomic analysis (abstract).  Abate et al. teaches that to perform the high throughput sequencing that the barcoded RNA is converted to cDNA and loaded into the machine to analyze the mixture (para 8-16 and 28-32).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Eggan et al. to take the RNA and methylation level assays taught by Eggan and screen them in a high throughput sequencing method of Abate et al.  The ordinary artisan would use the barcoding of the RNA and cDNA as taught by Abate as the barcoding allows the samples to be placed into the high throughput machine for sequencing preparation (para 33).  The ordinary artisan would have a reasonable expectation of success as the barcodes are used only to prepare the mixture for sequencing analysis and it would be reasonable that the sample of Eggan et al. can be sequenced screen the cDNA and RNA.  
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634